Citation Nr: 0335355	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness. 

2.  Entitlement to service connection for lung/breathing 
problems, to include as due to undiagnosed illness. 

3.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.                                            

4.  Entitlement to service connection for insomnia, to 
include as due to undiagnosed illness.                                            

5.  Entitlement to service connection for stomach disorder, 
to include as due to undiagnosed illness.

6.  Entitlement to service connection for rash, to include as 
due to undiagnosed illness.                                            

7.  Entitlement to service connection for dizziness, to 
include as due to undiagnosed illness.                                            

8.  Entitlement to service connection for weakness, to 
include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
August 1979 to September 1983 and from September 1990 to June 
1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was previously before the Board and was remanded in June 
2003.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

2.  The veteran's headache symptoms have been attributed to 
medically diagnosed tension headaches, which disability was 
not manifested during the veteran's active duty service and 
is otherwise unrelated to such service.

3.  The veteran's lung/breathing problems have been 
attributed to medical diagnosed severe obstructive pulmonary 
disease with hyperinflation, which disability was not 
manifested during the veteran's active duty service and is 
otherwise unrelated to such service. 

4.  There is no medical diagnosis of a chronic disability 
manifested by joint pain, nor are there objective indications 
of chronic disability manifested by joint pain.

5.  The veteran's insomnia symptoms have been attributed to 
his medically diagnosed obstructive pulmonary disease and to 
anxiety, neither of which was manifested during the veteran's 
active duty service or are otherwise related to such service.

6.  The veteran's stomach disorder symptoms have been 
attributed to medically diagnosed gastroesophageal reflux 
disease, which disability was not manifested during the 
veteran's active duty service and is otherwise unrelated to 
such service.

7.  There is no medical diagnosis of a chronic disability 
manifested by a rash, nor are there objective indications of 
chronic disability manifested by a rash.

8.  There is no medical diagnosis of a chronic disability 
manifested by dizziness, nor are there objective indications 
of chronic disability manifested by dizziness.

9.  There is no medical diagnosis of a chronic disability 
manifested by weakness, nor are there objective indications 
of chronic disability manifested by weakness. 




CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R.     §§ 3.303, 3.317 
(2003).

2.  Lung/breathing problems were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2003).

3.  Joint pain was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

4.  Insomnia was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303,  3.317 
(2003).

5.  Stomach disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R.     §§ 3.303, 3.317 
(2003).

6.  Rash was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

7.  Dizziness was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

8.  Weakness was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a January 2002 letter and an August 2002 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, pursuant to 38 U.S.C.A. § 5103(a), upon receipt 
of a complete or substantially complete claim, VA must notify 
the claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  

One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, in the present case, the veteran's 
representative indicated in a November 2003 Informal Hearing 
Presentation that no additional development is necessary and 
no further argument is offered.  There has also been no other 
indication from the veteran or her representative that she 
has any further evidence to submit.  The Board therefore 
finds that there is no prejudice to the appellant as a result 
of any legal deficiency in the VCAA notice furnished by 
pursuant to the invalidated regulation and that no useful 
purpose would be served by further delaying appellate review 
to provide corrected notice that the appellant has one year 
to provide additional information or evidence.  It is clear 
from communications from the veteran and the veteran's 
representative that they seek appellate review without 
further delay.  

Additionally, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, VA medical records, VA examinations 
in March 2002 and July 2003, and statements from the veteran.  
As the record shows that the veteran has been afforded VA 
examinations in connection with his claims, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2003) have been met.  

In response to the June 2003 Board remand, the RO obtained a 
emergency room report in April 1999 and the veteran was 
provided a VA examination in July 2003.  The RO also 
attempted to obtain additional service medical records from 
the period of September 1990 to June 1991.  However, a 
response was received in June 2003 indicating that no 
additional medical records were on file.  The RO appeared to 
have undertaken all possible development to obtain records 
generated during the veteran's active duty service and 
records following service, however, there were no additional 
medical records available.  As such, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claims.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§  1110, 1131.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 C.F.R. § 3.317(b).  Compensation 
availability has recently been expanded to include 
"medically unexplained chronic multisymptom illness," such 
as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, as well as any diagnosed illness that the 
Secretary determines by regulation to be service-connected.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-1-3, 115 Stat. 976 (2001).

Upon review, service medical records reveal no complaints of 
or treatment for headaches, lung/breathing problems, 
insomnia, rash, dizziness, or weakness.  Clinical record in 
November 1980 indicates that the veteran complained of 
stomach pains for five days, however, no diagnosis was given 
and no chronic disability was noted in the records.  
Consequently, direct service connection for such disabilities 
on the basis that they were first manifested in service is 
not warranted.  However, the veteran's essential contention 
is that he has developed these symptoms following his service 
in the Southwest Asia Theatre of operations during the 
Persian Gulf War.  Service records demonstrate that the 
veteran served in the Southwest Asia Theatre of operations 
during the Persian Gulf War.  Therefore, the issue to resolve 
is whether the veteran's claimed symptoms are due to an 
undiagnosed illness or otherwise related to service.  

VA examinations in March 2002 and July 2003 noted that the 
veteran complained of chronic headaches, however, the March 
2002 VA examiner found no clinical evidence of headaches.  
The July 2003 VA examiner indicated that the veteran 
complained of having chronic headaches for the last two to 
three years.  The examiner diagnosed the veteran as having 
tension headaches.    

VA examination report in July 2003 noted that the veteran 
complained of having lung problems, particularly progressive 
shortness of breath, for the last two to three years.  The 
veteran indicated that he has smoked about one to one-and-a-
half packs of cigarettes a day for the last 30 years.  The 
July 2003 VA examiner diagnosed the veteran as having a 
history of chronic tobacco abuse and possible early chronic 
obstructive pulmonary disease with occasional exacerbations.  
Pulmonary function testing indicated that the veteran had 
severe obstructive pulmonary disease with hyperinflation, and 
there was significant improvement post-bronchodilator.  

VA examinations in March 2002 and July 2003 showed that the 
veteran complained of insomnia and stomach disorder.  VA 
examination in July 2003 indicated that the veteran is 
diagnosed with gastroesophageal reflux disease.  However, the 
veteran's gastroesophageal reflux disease was not manifested 
until years after service and there is no medical evidence 
otherwise relating this medically diagnosed disability to 
service.  As for the veteran's insomnia, psychiatric 
examination in July 2003 noted the veteran's problems with 
insomnia and essentially related the sleep problems the 
veteran's respiratory difficulties and, to some extent, to 
anxiety over health problems.  As noted in the previous 
paragraph, the veteran's obstructive pulmonary disease is not 
related to service, nor is there any evidence suggesting a 
link between the veteran's diagnosed anxiety disorder and 
service.  In fact, the July 2003 psychiatric examiner 
specifically opined that the veteran's anxiety disorder was 
not related to the veteran's service. 

While the veteran complained of experiencing chronic joint 
pain, VA examination reports from March 2002 and July 2003 
did not show any objective findings involving joint pain.  
Examination in July 2003 noted that all joints were 
evaluated, including shoulders, elbows, cervical and 
lumboasacral spine, hips, knees, and ankles.  There was no 
evidence of swelling, edema, or deformity.  There was also no 
pain or tenderness on palpation of the joints.  The veteran 
exhibited full range of motion of all the joints without any 
exception.  The examiner diagnosed the veteran as having 
generalized joint aches and pains, most likely early 
degenerative joint disease.  VA medical records and the April 
1999 hospital report failed to reveal objective findings of a 
chronic joint disability or related any joint disability to 
service.  Similarly, neither VA examination report revealed 
objective findings involving the veteran's complaints of 
rash, dizziness, or weakness.  There was also no objective 
findings of a chronic disability involving a rash, dizziness, 
or weakness in any of the post-service medical records.  In 
fact, a November 2002 VA clinical record indicated that the 
veteran denied having rash or dizziness symptoms.      

Based upon the above information, the Board finds that 
service connection is not warranted for headaches, 
lung/breathing problems, insomnia, and stomach disorder, as 
due to an undiagnosed illness as each of these symptoms have 
been attributed to a know clinical diagnosis.  Moreover, 
there is no medical evidence relating these disabilities to 
service.  The Board also finds that service connection is not 
warranted for joint pains, rash, dizziness, or weakness as 
there are no objective findings demonstrating a chronic 
disability.    

The Board has also considered the veteran's statements and 
they have been given weight as to his observation for 
symptoms and limitations caused by his symptoms.  However, it 
does not appear that the veteran is medically trained to 
offer any opinion as to diagnosis or causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  Therefore, after reviewing 
the totality of the relevant evidence, the Board is compelled 
to conclude that the preponderance of such evidence is 
against entitlement to service connection for headaches, 
lung/breathing problems, joint pain, insomnia, stomach 
disorder, rash, dizziness, or weakness.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit favorable determinations 
pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied as to all issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



